Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-8-2007

Bowers v. Natl Collegiate
Precedential or Non-Precedential: Precedential

Docket No. 05-2262




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Bowers v. Natl Collegiate" (2007). 2007 Decisions. Paper 1391.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1391


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                        PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT


       Nos. 05-2262, 05-2268, 05-2269 and 05-2426


                 KATHLEEN BOWERS,
                      Appellant, No. 05-2269

                             v.

THE NATIONAL COLLEGIATE ATHLETIC ASSOCIATION,
         as an Association and a Representative
          of its Member Schools, a/k/a NCAA;
                 TEMPLE UNIVERSITY;
                 UNIVERSITY OF IOWA

                    *Barbara E. Ransom,
                        Appellant, No. 05-2262

                    *Richard L. Bazelon,
                         Appellant, No. 05-2268

                 *(Pursuant to FRAP 12(a))

                     University of Iowa,
                         Appellant, No. 05-2426


      On Appeal from the United States District Court
                for the District of New Jersey
                   (D.C. No. 97-cv-02600)
      District Judge: Honorable Jerome B. Simandle
                           Argued September 11, 2006
              Before: FUENTES, FISHER and BRIGHT,* Circuit Judges.

                           ORDER AMENDING OPINION

       IT IS HEREBY ORDERED that the opinion in the above case, filed February 1,
2007, be amended as follows:

      Page 31, first full paragraph, second sentence, which read:
            The District Court was clearly correct in finding that the
            failure by Bowers and attorneys for Bowers to turn over
            information regarding his subsequent treatments with
            physicians for drug addiction from Fall 1998 until his death
            was willful and in bad faith.

      shall read:
              The District Court was clearly correct in finding that the
              failure by Bowers to turn over information regarding his
              subsequent treatments with physicians for drug addiction
              from Fall 1998 until his death was willful and in bad faith.

                                          By the Court,


                                          /s/ D. Michael Fisher
                                          Circuit Judge
Dated: March 8, 2007




      *
         The Honorable Myron H. Bright, United States Circuit Judge for the Eighth Circuit,
sitting by designation.

                                             2